      Case 1:01-cv-02221-EGS Document 463 Filed 07/30/19 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
SHARON BLACKMON-MALLOY, et al., )
                                 )
               Plaintiff,        )
                                 )
          v.                     ) Civil Action No. 01-2221 (EGS)
                                 )
UNITED STATES CAPITOL POLICE     )
BOARD,                           )
                                 )
               Defendant.        )
________________________________)

                                  ORDER

     On October 13, 2016, the Court issued a Memorandum Opinion,

ECF No. 429, ruling on defendant’s Motion to Dismiss for Lack of

Jurisdiction, ECF No. 298 and the objections to Magistrate Judge

Facciola’s Reports and Recommendations on the Motion; and

plaintiffs’ Motion for Leave to File a Fifth Amended Complaint,

ECF No. 396.

     Due to various attorney-representation issues that arose

and are described in the Memorandum Opinion, the Court STAYED

the effectiveness of the ruling and WITHHELD issuance of any

Final Order regarding the motions and objections until the

various attorney-representation issues that were pending had

been resolved. This Order is the Final Order associated with the

Court’s October 13, 2016 Memorandum Opinion.

     On July 26, 2018, the Court granted the motion to withdraw

by counsel who represented 24 plaintiffs. See Minute Order of
     Case 1:01-cv-02221-EGS Document 463 Filed 07/30/19 Page 2 of 3



July 25, 2018. On August 3, 2018, the Court granted the renewed

motion to withdraw by counsel who represented the remainder of

the plaintiffs. See ECF No. 453. Plaintiff Derrick Macon

represents himself pro se in this matter. Thereafter, the Court

permitted plaintiffs a reasonable period of time to obtain new

counsel. To date, counsel representing one plaintiff has entered

his appearance, see EFC No. 454, and eight plaintiffs have

informed the Court that they will be representing themselves pro

se. At the February 19, 2019 status conference, the parties

stated that they did not object to the Court issuing the Final

Order giving effect to its October 13, 2016 Memorandum Opinion.

     Accordingly, for the reasons set forth in the Memorandum

Opinion issued October 13, 2016, it is hereby

     ORDERED that plaintiffs’ motion for leave to file a Fifth

Amended Complaint is DENIED; and it is further

     ORDERED that Magistrate Judge Facciola’s Report and

Recommendation, see ECF No. 376 is ADOPTED IN PART AND REJECTED

IN PART and defendant’s motion to dismiss is GRANTED IN PART AND

DENIED IN PART. Appendix I to the Court’s Memorandum Opinion

contains a chart listing the disposition of each plaintiffs’

claims and the reasons therefore. Appendix II lists the

remaining 24 plaintiffs and their viable claims. Supplemental

briefing from Frank Adams is due within 14 days of the issuance

of this Order, see ECF No. 429 at 69; and it is further


                                   2
     Case 1:01-cv-02221-EGS Document 463 Filed 07/30/19 Page 3 of 3



     ORDERED that Magistrate Judge Facciola’s Supplemental

Report and Recommendation as to Mr. Macon, see ECF No. 378 is

ADOPTED and defendant’s motion to dismiss Mr. Macon’s claims is

GRANTED; and it is further

     ORDERED that only those plaintiffs listed in Appendix II

will be allowed to proceed in this action, and they will be

permitted to proceed only as to the claims listed in that chart;

and it is further

     ORDERED that all other claims are DISMISSED WITH PREJUDICE

for failure to exhaust administrative remedies; and it is

further

     ORDERED that the parties shall submit a joint status report

regarding further proceedings by no later than 30 days of the

date of this Order.

     The Clerk of Court is directed to mail a copy of the

October 13, 2016 Memorandum Opinion and the Appendices thereto,

and this Order, to each plaintiff at his or her last known

address as provided by withdrawn counsel. See ECF Nos. 444, 448,

and 449.

     The Clerk of Court is further directed to enter the Court’s

Standing Order governing Civil Cases in this matter.

SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           July 30, 2019


                                   3
